UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7969


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

PEARLIE INGRAM,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:06-cr-00309-CMC-1; 3:12-cv-02713-CMC)


Submitted:   April 12, 2013                    Decided:   May 2, 2013


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pearlie Lee Ingram, Appellant Pro Se.     Dean A. Eichelberger,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pearlie Ingram seeks to appeal the district court’s

order denying his 28 U.S.C.A. § 2255 (West Supp. 2012) motion as

unauthorized and successive.                The order is not appealable unless

a   circuit       justice       or      judge       issues          a    certificate     of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this     standard         by        demonstrating      that

reasonable      jurists        would    find       that       the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies     relief       on    procedural          grounds,       the      prisoner      must

demonstrate      both    that     the       dispositive        procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Ingram has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.

              Ingram’s       notice    of    appeal    requests          permission     from

this court to file a second or successive § 2255 motion.                                 In

order    to    obtain    such    authorization,           a    prisoner      must    assert

                                              2
claims   based    on    either:      (1)    newly        discovered     evidence,     not

previously      discoverable       by      due     diligence,         that    would   be

sufficient to establish by clear and convincing evidence that,

but   for   constitutional        error,    no     reasonable     factfinder       would

have found the movant guilty of the offense; or (2) a new rule

of constitutional law, previously unavailable, made retroactive

by the Supreme Court to cases on collateral review.                          28 U.S.C.A.

§ 2255(h).

            Ingram’s      claims     do     not     satisfy      either       of   these

criteria.    Therefore, we deny authorization to file a successive

§ 2255 motion.         In addition, we deny Ingram leave to proceed in

forma pauperis and his motions to supplement the brief and to

exceed page limitations.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately         presented     in     the    materials

before   this    court    and   argument         would    not   aid    the    decisional

process.


                                                                               DISMISSED




                                           3